Citation Nr: 1431641	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from October 1968 to May 1970.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and served in Vietnam between May 1969 and May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issue on appeal was originally characterized as entitlement to service connection for PTSD.  However, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other psychiatric disorder.  Essentially, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2000).  In this regard, the underlying service connection issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Virtual VA paperless claims processing system has been utilized in this appeal.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 



FINDINGS OF FACT

1.  The Veteran's lay account of exposure to enemy mortar and gunfire attacks, witnessing the aftermath of a shooting between service members, and witnessing a Vietnamese civilian shot by small arms fire in Vietnam are credible and consistent with the places, types, and circumstances of the Veteran's service, without clear and convincing evidence to the contrary. 

2.  The most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD related to his in-service stressors.  

3.  The Veteran has not been shown to have any other psychiatric disorder other than PTSD that is related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A psychiatric disorder was not incurred in or aggravated by service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Review of the claims folder reveals compliance with the duty to notify and duty to assist.  The duty to notify was accomplished by way of a letter sent to the Veteran in February 2010.  The letter satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was also provided a PTSD questionnaire in the February 2010 letter.  

Thus, the Veteran has received all required notice in this case for the particular issue, such that there is no error in the content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has not been an allegation of any error in notice.  With regard to timing in the present case, the RO issued all required notice prior to the June 2010 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

With respect to the duty to assist, the Board notes that Veteran's service treatment records, VA treatment records, and Vet Center notes have been associated with the claims file.  The Veteran and his representative have also submitted statements in support of his claim.  He has not identified any other relevant, available evidence that has not already been obtained.   

The Veteran was also afforded a VA examination in June 2010 to determine he has PTSD or any other psychiatric disorder attributable to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examination and medical opinion are adequate because they were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  They were also based on clinical testing, to include analysis of the criteria for PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The VA examination also considered the Veteran's lay assertions regarding his symptoms and stressors.  Thus, the VA examination and opinion are adequate.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.


II.  Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); 38 C.F.R. § 3.384 (2013).  As to presumptive service connection, the term "psychosis" means any of the following disorders listed in DSM-IV: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  See 38 C.F.R. § 3.384 (2013).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


III. Service Connection for PTSD

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010).  The revised regulations pertaining to PTSD, which are for application in this case, no longer require the verification of an in-service stressor if the Veteran was in a location involving fear of hostile military or terrorist activity.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations, when certain requirements are met.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran contends that he has PTSD attributable to several enumerated in-service stressors.  The Veteran asserts that his in-service stressors led to the post-service onset of his PTSD.  In his initial statement included on his compensation claim, the Veteran reported that since discharge from service, he has intrusive thoughts and nightmares stemming from his time as a personnel specialist while in Vietnam.  Specifically, he alleged that he was under constant enemy mortar attacks at Camp Vasquez in Vietnam and had found a piece of scalp in a boot after a service member shooting.  He also met a sergeant who had been shot in the thigh and witnessed a Vietnamese civilian girl hit by small arms fire.  See VA Form 21-0781 Statement in Support of Claim for Service Connection for PTSD February 2010.

The Veteran's service records show that he was a personnel management specialist and company clerk while in Vietnam.  A review of the service personnel records and the Veteran's DD-214 are negative for evidence showing that he actually engaged in combat with the enemy.  Thus, the combat provisions are not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Nevertheless, under the July 13, 2010, liberalizing amendments to the PTSD regulation, the Veteran's lay testimony alone may establish the occurrence of claimed in-service stressors that are the result of fear of hostile military or terrorist activity in certain instances.  38 C.F.R. § 3.304(f)(3).  The Veteran's DD Form 214 and service personnel records confirm that he served in Vietnam from May 1969 to May 1970 with the U.S. Army 2nd Transportation Company.  His MOS was a company clerk and personnel specialist.  The Veteran has alleged that he was exposed to enemy mortar attacks, witnessed the aftermath of a shooting between service members that he was responsible for clearing out, and saw a Vietnamese civilian shot by small arms fire.  The Board finds that the Veteran's descriptions of the claimed stressors are consistent with the places, types, and circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  There is no clear and convincing evidence to the contrary.  Thus, under the amended PTSD regulation, the Veteran's lay testimony and statements alone establish the occurrence of the claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  

With respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 C.F.R. §§ 3.303, 3.304(f); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The June 2010 VA examiner determined, upon a full examination and review of the Veteran's reported symptoms and alleged stressors, that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  Instead, the VA examiner determined that the Veteran's reported symptoms, along with the data presented in the Veteran's record and the observations made during the interview, are consistent with a diagnosis of adjustment disorder.  

In particular, the VA examiner determined that the Veteran does not meet DSM-IV criteria with respect to a person experiencing, witnessing, or being confronted with an event(s) that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The examiner also stated the Veteran denied symptoms considered to be hallmarks of PTSD, such as re-experiencing of stressful events, chronic increased arousal, distressing nightmares, and flashbacks.  The Veteran admitted to a close relationship with his family, but was socially isolated.  The VA examiner concluded that the above symptoms are not consistent with a diagnosis of PTSD.  As such, the VA examiner could not relate a clinical diagnosis of PTSD to the Veteran's in-service stressors involving fear of hostile military or terrorist activity. 

In addition, VA treatment records indicate that, although the Veteran did display some PTSD symptoms, he was improving and not clinically diagnosed with PTSD.  The Veteran was initially seen in 2010 and reported that he began to drink and ruminate about his experiences in Vietnam after he retired from his civilian career.  He expressly denied feeling depressed, and despite experiencing some symptoms of PTSD, he was doing much better.  He was not diagnosed with PTSD during his initial visit, and likewise, a later PTSD screen was negative.

In contrast, a review of recent treatment records from the VA Vet Center, where the Veteran attends counseling, shows that he is diagnosed with PTSD related to his military service.  The Vet Center counselor indicated that the Veteran experiences anxiety, depression, and nightmares and self-medicates his PTSD with alcohol.  It was also noted that he has an adjustment disorder related to his retirement after over 20 years with the same employer.  The conclusion of the Vet Center counselor provides some evidence in support of the PTSD claim. 

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record). The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the medical evidence, the Board finds that the June 2010 VA examination report to be most probative.  The examiner reviewed the claims file and the Veteran's medical history, and he performed a mental status evaluation.  He also discussed the diagnostic criteria for PTSD and provided an explanation as to why the Veteran did not have a diagnosis.  As such, the examiner's conclusions were based on an accurate factual premise and we supported by rationale.  On the other hand, the Vet Center counselor has not provided such detail for the basis of the PTSD diagnosis.  

For these reasons, the Board concludes that the July 2010 VA examination report and the VA treatment records showing that the Veteran does not have PTSD outweight the Vet Center records documenting a diagnosis.

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this vein, the Board acknowledges the Veteran is competent to report psychiatric symptoms. See 38 C.F.R. § 3.159(a)(2) ; Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative than the post-service medical evidence finding that the Veteran does not meet the DSM-IV criteria for PTSD.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation. King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f) .

After a review of the entire record, the Board concludes that the preponderance of the evidence weighs against the claim for service connection of PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


IV.  Service connection for a psychiatric disorder, other than PTSD

As explained above, the Board has expanded the issue to include entitlement to service connection for a psychiatric disorder other than PTSD.  Clemons, supra.  

Initially, the Board notes that the record contains no diagnosis for a psychosis.  See 38 C.F.R. § 3.384.  Therefore, with no diagnosis in the record for a psychosis, the Veteran does not have an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions based on "chronic" symptoms in service (or within the presumptive period under § 3.307), or "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker, 708 F.3d at 1338-39.  

In this case, the evidence of record shows that the June 2010 VA examiner diagnosed the Veteran with an adjustment disorder related to his 2008 retirement.  In addition, the Veteran is diagnosed with alcohol abuse and an insomnia disorder.  There is no current diagnosis for depression or depressive disorder according to VA depression screens conducted at the VA Medical Center. There is also no record of any other current psychiatric disorder of record. 

The second requirement for service connection is in-service incurrence of a disease or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  When examined in May 1968 upon enlistment, the Veteran denied a history of any psychiatric symptoms, and his psychiatric examination was normal.  There are no service treatment records showing complaints, treatment, or diagnosis of any psychiatric disorders.  The May 1970 separation examination indicated that his psychiatric evaluation was normal.  Furthermore, the report of medical history performed at separation shows the Veteran denied having depression, anxiety and insomnia.  Moreover, the Veteran's lay statements have not indicated that he had an adjustment disorder or any other psychiatric disorder during service.  In fact, the Veteran stated that his symptoms, such as difficulty sleeping, began after discharge from service.  See claim of January 2010.

The Board, however, has conceded that the Veteran experienced several stressors while in service, and therefore, there is an in-service event.  

Regardless, the probative evidence of record does not demonstrate a relationship between the currently diagnosed adjustment disorder or insomnia and the Veteran's military service.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  Specifically, the June 2010 VA examiner reviewed the evidence of record, including the Veteran's lay statements, and found that there is no evidence to support a relationship of the adjustment disorder to service.  According to VA treatment records, the Veteran also stated that he retired in 2008 and began drinking at that point.  In 2010, he was noted to have adjustment disorder related to retirement, but this was not a recurring diagnosis for which the Veteran was treated.  Nor was it linked to military service.  

The June 2010 VA examination and opinion were based on a review of the claims folder and medical history as well as on a mental status examination, and the examiner provided a rationale for his conclusions.  Notably, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his adjustment disorder, insomnia disorder, and alcohol abuse disorder.  

While the Veteran is competent to provide testimony or statements relating to symptoms or events that he has observed and are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board must determine on a case by case basis whether a Veteran's particular disorder is the type for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on these matters.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation, particularly in light of the delayed onset of the disorders. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Moreover, the Board finds that the VA examiner's opinion to be more probative than the Veteran's general lay assertions.  The examiner reviewed the Veteran's medical history and examined him after which he determined that there was no relationship between his current psychiatric disorder and his military service.  The examiner also has training and knowledge on which he relied to make his determination.

The Board does note that the June 2010 VA examiner also diagnosed the Veteran with an alcohol abuse disorder.  The examiner assessed that the Veteran's alcohol abuse was due to his post-service retirement from the post office, but not his military service.  In any event, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38  U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(d).  Moreover, direct service connection for a disability that is a result of a veteran's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, in the present case, service connection for the Veteran's alcohol abuse would generally be precluded by law.

However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Consequently, compensation will only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is caused or aggravated by a veteran's primary service-connected disability.  Id.  Nonetheless, absent an award of service connection for underlying PTSD or adjustment disorder related to service, there is no basis to establish secondary service connection by way of causation or aggravation for alcohol abuse.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439; Tobin v. Derwinski, 2 Vet. App. 34.  

After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


